Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 9-11, 13-14, 16-18, 20-21, 24-28 and 30-33 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Yu et al (US 20160071820 A1), MIENO (US 20130105918 A1) and LO et al (US 20150367379 A1) are hereby cited as the closest prior arts. Figures 1-18 of Yu disclose a method comprising: 
forming a first dielectric layer (28, [0015]) over a first metallization pattern (26 and 30); forming a through via (42, [0019]) extending through the first dielectric layer (40), the through via electrically connected to the first metallization pattern; adhering a die (44) to a first surface of the first dielectric layer (40); bonding an encapsulant (60) to the first surface of the first dielectric layer, the encapsulant (60) laterally encapsulating the die and the through via; forming a second dielectric layer (70+76) over the encapsulant; and forming a second metallization pattern (72 and 74) extending through the second dielectric layer, the second metallization pattern electrically connected to the die (44) and the through via (42). Further, MIENO is a pertinent art which 
 
However, none of the above prior arts alone or in combination with other arts teaches a method comprising: “forming a first dielectric layer over a first metallization pattern; forming a through via extending through the first dielectric layer, the through via electrically connected to the first metallization pattern; treating a first surface of the first dielectric layer to form dangling hydroxyl groups on the first surface of the first dielectric layer, wherein treating the first surface of the first dielectric layer comprises: performing a first surface treatment process to simultaneously etch and hydroxylate the first surface of the first dielectric layer and performing a second surface treatment process to remove residual metal exposed by etching the first surface of the first dielectric layer” in claim 9, “plating a through via through a first dielectric layer with a seed layer; etching exposed portions of the seed layer, residual metal of the seed layer remaining after etching the seed layer; treating a first surface of the first dielectric layer to hydroxylate the first surface and remove the residual metal of the seed layer from the first surface, wherein treating 

For these reasons, independent claims 9, 17 and 21 are allowed.
Claims 10-11, 13-14, 16, 18, 20, 24-28 and 30-33 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/16/2021